DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Hanqin Lin on June 28, 2022.
The application has been amended as follows: 
Claims:
In claim 17, line 1, the dependency from cancelled “claim 16” has been changed to --claim 13--.  

REASONS FOR ALLOWANCE
Claims 1-13, 15 and 17-21 are allowed.
The following is an examiner’s statement of reasons for allowance: based on a discussion with Applicant in an After Final interview and update search for prior art, the Examiner found that the closest prior art found of Revishvili (US 2010/0191131 A1), titled, “Method of Noninvasive Electrophysiological Study of the Heart” teaches generating an EP map, spatially distributed on a formed three-dimensional heart mesh, for at least a part of the heart from the detected three-dimensional exterior surface of the patient, the heart segmentation provided from the modeling, and the measured electric potentials at the electrode locations (Fig.1 and pars. [0035]: The present invention consists in reconstructing electrograms… by computational way on unipolar ECGs recorded at 80 and more points of the chest surface. Based on a set of surface electrograms for each discrete moment of the cardiocycle, values of the heart electric field potential at points of ECG-recording are determined, and a value of the electric field potential at each point of the chest surface is calculated by interpolation), wherein the EP map is generated from a back projection of the body surface potential map to the formed three-dimensional heart mesh (par. [0067]: …6) a surface interpolation of values of surface mapping ECG-signals at each discrete moment and a construction of isopotential maps on the chest surface are performed. The stage (7) comprises a computational reconstruction of the heart electric field potential at internal points of the chest and on the heart's epicardial surface. At the last stage, reconstructing epicardial electrograms (8) and constructing epicardial isopotential, isochronous maps using computer graphics means (9) on a realistic computer model of the heart). The current invention differs from the prior art in that the EP map is extrapolated from a standard 12-lead ECG whereas the prior art of Revishvili uses a vest-like structure that covers the chest surface, registering from 80 to 240 unipolar ECG on the chest surface (Fig. 3 and par. [0063]). The combination of claimed features was not found alone or in combination with any prior art. This claim encompasses an embodiment that differs from the relevant cited art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADREANNE A ARNOLD whose telephone number is (571)272-6794. The examiner can normally be reached M-Th 7:30 a.m. - 5:30 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, UNSU JUNG can be reached on (571) 272-8506. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AAA/Examiner, Art Unit 3792         

/UNSU JUNG/Supervisory Patent Examiner, Art Unit 3792